Citation Nr: 0123114	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  95-23 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD.  A notice of disagreement was received in June 1995, a 
statement of the case was issued later that same month, and a 
substantive appeal was also received in June 1995.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his active military service.

2.  The stressors claimed by the veteran have not been 
verified. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (1996); 38 
C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASED FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes various private and VA medical 
records, including the report of a May 1997 VA psychiatric 
examination.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for PTSD.  The discussions 
in the rating decision, and have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, it is of particular 
significance in this case that the RO has repeatedly 
requested details of the claimed stressors from the veteran.  
The RO has also taken appropriate steps to obtain 
verification of the claimed stressors.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2000).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).  

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. 
§ 3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.

At this point the Board notes that evidence in the claims 
file regarding a diagnosis of PTSD includes conflicting 
diagnoses.  For example, while an October 1994 diagnosis of 
PTSD was made in connection with a Social Security claim, VA 
psychiatric examination in May 1997 did not.  The May 1997 
examiner commented that the veteran did not describe any of 
the symptoms typically associated with PTSD except for 
nightmares.  The examiner diagnosed dysthymic disorder.  

However, the essential problem in the present case is that 
there is no persuasive evidence showing that the veteran 
engaged in combat with the enemy and attempts to otherwise 
verify the claimed stressors have been unsuccessful.  With 
regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  The veteran's service personnel records show that he 
did serve in Vietnam.  However, such records do not suggest 
participation in combat.  His records show that he was a 
supply clerk, and the veteran has acknowledged that this was 
his assigned occupational specialty during service.  Although 
he claims to have served in convoys which came under enemy 
attack, no such verification is in the service records.  
There is also no indication that he was awarded any combat 
decorations.  Therefore, since the record does not show that 
he engaged in combat, his statements alone regarding the 
claimed stressors may not be accepted, but must be 
corroborated.  This requirement is the same under both 
versions of 38 C.F.R. § 3.304(f).

The RO has repeatedly requested the veteran to furnish the 
details of the claimed stressors.  He has merely reiterated 
his assertions that he went on convoys where is saw enemy 
soldiers killed and also saw U.S. soldiers who had been 
killed or wounded.  He also claims to have seen a dead 
soldiers head on a post.  No names, dates or other specifics 
have been provided by the veteran.  He has also claimed to 
have witnessed an explosion, but again no specifics have been 
provided to allow for verification.  The RO did contact the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in an attempt to obtain verification.  In a July 
1997 response, USASCRUR reported that the area where the 
veteran's unit was stationed in Vietnam was subjected to 
several ambushes.  It was also reported that convoys on main 
U.S. supply routs were subject to mining, booby traps, and 
ambush attacks.  It was further noted that such incidents 
must be put in the context of the personal involvement of the 
veteran.  USASCRUR indicated that it needed names of 
casualties and complete unit designations in order to attempt 
to document the types of incidents.  It also reported that 
incidents such as moving casualties from one location to 
another or seeing a soldier's head on a post are not found in 
combat records.  

The Board is thus left with a record which does not include 
evidence corroborating the veteran's claimed stressors.  The 
Board stresses that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a diagnosis 
of PTSD.  A stressor must consist of an event during service.  
Zarycki v. Brown, 6 Vet.App. 91, 99 (1993).  While the 
veteran has described several events, there has been no 
verification of such events.  The veteran has also argued 
that the medical personnel who have diagnosed PTSD have noted 
the same claimed stressors and that VA should be bound by 
their diagnosis.  However, applicable law provides that a 
diagnosis of PTSD must be based on verified stressors.  In 
this case, there has been no such verification.  A diagnosis 
of PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).  In sum, as the evidence does not show 
that the veteran engaged in combat and the claimed stressors 
are otherwise unverified, there is therefore no basis for 
finding that service connection for PTSD is warranted.  

The Board also notes in closing that there is also no basis 
for finding that any present dysthymic disorder is related to 
service.  The veteran's service medical records do not 
document any pertinent complaints or findings.  The veteran's 
psychiatric status was clinically evaluated as normal on 
discharge examination.  The claims file does show that he was 
hospitalized in a VA facility in April 1972 for a depressive 
neurosis.  However, the record of that hospitalization 
clearly shows that a marital problem was the basis for such 
problems which were noted more than a year after discharge 
from service.  There is no suggestion that such psychiatric 
symptomatology was manifested during service or was otherwise 
related to service. 


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

